Exhibit 10.10

The Mattel Cash Balance Excess Benefit Plan

as amended and restated effective as of July 1, 2012

The Fisher-Price Excess Benefit Plan is hereby renamed The Mattel Cash Balance
Excess Benefit Plan (the “Plan”) and is continued with this document. The Plan
was originally established June 28, 1991.

Following a corporate reorganization in January, 1995, the Plan was continued by
the newly formed and renamed corporate entities known as Fisher-Price, Inc. and
Mattel Operations, Inc. Beginning in January, 1998, the Plan was extended to
Tyco Preschool, Inc. upon the inclusion of Tyco Preschool, Inc. as a covered
employer under the Fisher-Price Pension Plan, as amended from time to time (the
“Fisher Price Plan”).

As a result of the enactment in 2004 of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other guidance
promulgated thereunder (“Section 409A”), the Company amended and restated the
Plan effective as of January 1, 2009 to conform the written terms of the Plan to
the requirements of Section 409A.

Effective as of July 1, 2012, the Fisher Price Plan was converted from a
traditional defined benefit plan to a defined benefit cash balance plan where
participant benefits accrue by reference to a hypothetical account balance.
Simultaneously with the conversion to a cash balance formula, the name of the
Fisher Price Plan was changed to the Mattel Cash Balance Plan (the “Cash Balance
Plan”). A participant’s benefit under the Cash Balance Plan is equal to the
greater of (a) the benefit determined in accordance with the formula for
calculating the participant’s hypothetical account balance under the Cash
Balance Plan and (b) the benefit determined under various transition provisions
that consider the prior Fisher Price Plan benefit formula for past and some
future accruals. The Plan is hereby amended and restated effective as of July 1,
2012 to be consistent with the conversion of the Fisher Price Plan to the Cash
Balance Plan effective as of July 1, 2012.

The Plan is intended to be an unfunded “excess benefit plan” within the meaning
of Sections 3(36) and 4(b)(5) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); provided, however, that, to the extent, if any, that
the Plan provides benefits which cannot be provided by an “excess benefit plan,”
the Plan shall be considered and interpreted in all respects as an unfunded
“top-hat” plan maintained primarily to provide deferred compensation benefits
for a select group of management or highly compensated employees within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore to be
exempt from Parts 2, 3 and 4 of Subtitle B of Title I of ERISA to the maximum
extent permissible under the provisions thereof. The purpose of the Plan is to
provide benefits to certain participants in the Cash Balance Plan in excess of
the compensation limitation under Section 401(a)(17) of the Code (“Section
401(a)(17)”) or the limitations on benefits imposed by Section 415 of the Code
(“Section 415”) and to make up for any loss in benefit under the Cash Balance
Plan as a result of the deferral of compensation by the Participant pursuant to
a non-qualified deferred compensation plan.

Fisher-Price, Inc., on behalf of itself and each other employer that has adopted
and has employees participating in the Cash Balance Plan (collectively, the
“Company”), hereby continues the terms and provisions of the Plan by restating
the Plan as follows:

 

  1. Terms. Each term that is not defined herein but used in the Plan and also
used in the Cash Balance Plan shall have the same meaning herein as under the
Cash Balance Plan.



--------------------------------------------------------------------------------

  2. Eligibility and Benefit Amount. If a Participant shall be entitled to
receive a retirement benefit under the Cash Balance Plan, the Participant will
be entitled to a benefit payable under the Plan equal to:

 

  (a) the Participant’s pension benefit (as calculated under the Cash Balance
Plan using the actuarial assumptions and methods then used under the Cash
Balance Plan), that would have been paid under the Cash Balance Plan as of the
date of distribution without regard to the limitation on benefits imposed by
Section 401(a)(17) or Section 415 and by including any deferral of compensation
by the Participant pursuant to a nonqualified deferred compensation plan
maintained by the Company as compensation for purposes of the Cash Balance Plan,
at the time such deferrals would have been paid absent the deferral; provided
that had the compensation been paid to the Participant, it would have been
treated as compensation for purposes of the Cash Balance Plan, regardless of
whether such amounts are includable in the Participant’s gross income;

reduced by

 

  (b) the Participant’s pension benefit under the Cash Balance Plan as of the
date of distribution.

For purposes of calculating the pension benefit described in (a) above, the
Investment Credits to a Participant’s Cash Balance Plan Account shall be
credited and annualized quarterly (rather than daily as credited under the Cash
Balance Plan), assuming that the Compensation Credits allocated for each quarter
were allocated as of the middle of such quarter.

 

  3. Timing of Payment. Subject to paragraph 4 below, the pension benefit due
under the Plan shall be paid upon the later of (i) a Participant’s “separation
from service” within the meaning of Treas. Reg. §1.409A-1(h), whether voluntary
or involuntary and (ii) the Participant’s attainment of age 55; provided,
however, that if a Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) as of the date of the Participant’s
“separation from service” and the benefit under the Plan becomes payable as a
result of such “separation from service,” such amount shall not be paid prior to
the first day of the seventh month following the Participant’s “separation from
service” or, if earlier, during the calendar year in which the Participant’s
death occurred. Simple interest will be paid on the amount delayed hereunder
from the date such payment would have been made to the Participant but for the
proviso in the preceding sentence, to the date of actual payment, at the
interest rate described in Exhibit A of the Cash Balance Plan. Any payment
pursuant to this paragraph on account of the Participant’s death will be paid to
the Participant’s Beneficiary or other recipient of the Participant’s death
benefit under the Cash Balance Plan.

 

  4. Death Before Payment. If a Participant dies before payment of the benefit
payable under the Plan (other than during any delay required pursuant to the
proviso in paragraph 3 above), such amount shall be paid to the Participant’s
Beneficiary, or other recipient otherwise eligible for a death benefit under the
Cash Balance Plan. The amount of the benefit shall be calculated as set forth
above in paragraph 2, but substituting the corresponding survivor benefit under
the Cash Balance Plan for the Participant’s pension benefit in both paragraphs
2(a) and 2(b), above. Such amount shall be paid upon the later of (i) the date
the Participant would have reached age 55 or (ii) during the calendar year in
which the Participant’s death occurred.

 

2



--------------------------------------------------------------------------------

  5. Form of Payment. Payment will be in the form of a single lump sum only. For
purposes of the foregoing, the lump sum value shall be determined using the 1971
Group Annuity Mortality Table (compiled on a unisex basis weighted 60% male and
40% female) and the interest rate shall be such rate as of the January 1
preceding the date of the distribution (or as of the date of the distribution if
the rate is then less) used by the Pension Benefit Guaranty Corporation for
purposes of determining the present value of a lump sum distribution on plan
termination. Notwithstanding the immediately preceding sentence, the lump sum
value of accruals after December 31, 2008 shall be determined on the same basis
used for determining the value of lump sum distributions under the Cash Balance
Plan for such period.

 

  6. Unfunded Status of Plan. The Plan shall not be a funded plan for purposes
of ERISA, and the Company shall not set aside any funds, or make any
investments, for the specific purpose of making payments under the Plan, in a
manner that would cause the Plan to be considered funded under ERISA. Any
payments hereunder shall be made out of the general assets of the Company.
Notwithstanding the preceding, the Company may transfer funds to and may, but
need not, make payments through any trust which it deems to comply with the
preceding in order to meet its obligation under the Plan. Notwithstanding
anything herein or in any trust providing benefits under the Plan to the
contrary, no asset shall be set aside or transferred to any such trust if such
set aside or transfer would violate applicable law or result in the imposition
of the additional tax under Section 409A.

 

  7. Amendment and Termination. Fisher-Price, Inc., by action of its Board of
Directors, or a designated officer through authority delegated by such Board of
Directors, shall have the right at any time to amend the Plan in any respect or
to terminate the Plan; provided, however, that such amendment or termination
(i) shall not reduce the benefits payable under the Plan below the benefits to
which any person would have been entitled hereunder at the time of such
amendment or termination; or (ii) accelerate the payment of any amount from the
date on which such amount otherwise is payable hereunder except as permitted
pursuant to Treas. Reg. §1.409A-3(j).

 

  8. Administration and Claims. The Plan shall be administered, interpreted and
construed by the Mattel Administrative Committee. The claims procedure
applicable to claims and appeals under the Cash Balance Plan shall apply to any
claims under the Plan and appeals of any such denied claims.

 

  9. No Assignment. The interest of any Participant and the interest, if any, of
any Participant’s spouse or other beneficiary of any Participant’s spouse or
other beneficiary of any Participant may not be assigned or alienated either by
voluntary or involuntary assignment or by operation of law.

 

  10. No Right to Employment. Neither the Plan nor any of its provisions shall
be construed as giving any Participant a right to continue in the employ of the
Company.

 

  11. Termination. Subject to the provisions of paragraph 7, the Plan shall
terminate when the Cash Balance Plan terminates; provided, however, that any
distribution in respect of a termination pursuant to this paragraph 11 will be
only in accordance with the provisions of Section 409A and Treas. Reg.
§1.409A-3(j)(4)(ix).

 

  12.

Compliance with Section 409A. Notwithstanding any other provisions of the Plan
to the contrary, it is intended that the Plan comply with the requirements of
Section 409A regardless of whether amounts were deferred (within the meaning of
Treas. Reg. 1.409A-6(a)(1)) on, prior to, or after January 1, 2005, and the Plan
shall be interpreted, construed and

 

3



--------------------------------------------------------------------------------

  administered in accordance with this intent, so as to avoid the imposition of
taxes and penalties on Participants pursuant to Section 409A; provided, however
that amounts deferred as of December 31, 2004 with respect to Participants who
terminated employment on or before December 31, 2004 and for whom no amounts are
deferred after December 31, 2004, are not intended to be subject to the
provisions of Section 409A and such amounts shall continue to be subject to the
terms and conditions of the Plan in effect prior to January 1, 2005. The Company
shall have no liability to any Participant, Participant’s spouse or otherwise if
the Plan or any amounts paid or payable hereunder are subject to the additional
tax and penalties under Section 409A. Prior to January 1, 2009, the Company
operated the Plan in good faith compliance with Section 409A and certain
Internal Revenue Service transitional rules then in effect.

IN WITNESS WHEREOF, the Plan is executed by a duly authorized officer of
Fisher-Price, Inc.

 

FISHER-PRICE, INC. By:  

/s/ Robert Normile

Name:   Robert Normile Title:   Executive Vice President and Secretary

Date: December 13, 2012

 

4